BOND, Justice.
The relator seeks relief in aid of an appealed cause, to stay the execution or enforcement of a final judgment of a district court of Dallas county, pending a hearing on the appeal. For'the judgment appealed from, if a final judgment as here contended by the relator, to which we express no opinion as the precise question must be considered by us on the appeal, the statutes of this state afforded the relator a clear remedy to stay its enforcement by the timely filing of a su-persedeas bond, which was not done. The appeal is affected by the relator filing in the court below a cost bond, so this court has no power to stay the execution or enforcement of the judgment. It -is clear that the statute affords the relator the right to suspend the judgment against it by giving the supersedeas bond, as provided by law, and thus have stayed the paying out of the money from the district clerk to the receiver, until the final determination of the case. Having a complete provisional remedy at law, it is not entitled to the injunction.
Application refused.